UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8161


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STARKS FINCHER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:08-cr-01219-GRA-1)


Submitted:   February 11, 2013            Decided:   March 19, 2013


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starks Fincher, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Starks     Fincher,    Jr.,       appeals    the     district      court’s

order    denying   his    18    U.S.C.     § 3582(c)(2)         (2006)       motion   for

reduction of sentence.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.         United     States       v.     Fincher,      No.

7:08-cr-01219-GRA-1 (D.S.C. June 13, 2012).                       We dispense with

oral    argument      because    the     facts    and    legal    contentions         are

adequately     presented    in     the    materials      before       this    court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           2